Case: 15-13923   Date Filed: 08/30/2017   Page: 1 of 3


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-13923
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 6:13-cv-00998-PGB-TBS



JEFFREY C. ABRAMOWSKI,

                                                          Petitioner-Appellant,

                                  versus

SECRETARY, FLORIDA DEPARTMENT OF CORRECTIONS,
ATTORNEY GENERAL, STATE OF FLORIDA,

                                                      Respondents-Appellees.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (August 30, 2017)

Before WILLIAM PRYOR, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:
               Case: 15-13923     Date Filed: 08/30/2017     Page: 2 of 3


      Jeffrey Abramowski, a Florida state prisoner, appeals the denial of his

petition for a writ of habeas corpus. 28 U.S.C. § 2254. We issued a certificate of

appealability to address whether the district court erred by denying Abramowski’s

claim that he was functionally denied the assistance of counsel at trial on the

grounds it was untimely and procedurally barred or, in the alternative, by denying

the claim as failing on the merits. Because Abramowski does not dispute that his

claim is procedurally barred based on an independent and adequate state ground,

we affirm.

      Abramowski argues that his claim is timely, is subject to equitable tolling,

and is meritorious, but we need not address these arguments because we can affirm

on the alternative ground stated by the district court. Before we will reverse a

“judgment that is based on multiple, independent grounds, an appellant must

convince us that every stated ground for the judgment against him is incorrect.”

Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 680 (11th Cir. 2014). If the

“appellant fails to challenge properly on appeal one of the grounds on which the

district court based its judgment, he is deemed to have abandoned any challenge of

that ground . . . .” Id. The district court ruled that Abramowski defaulted his claim

by raising it in a fifth state motion for postconviction relief, see Fla. R. 3.850, that

the state court dismissed as barred by the prohibition against successive motions,

id. 3.850(h)(2). The district court also ruled that Abramowski failed to provide


                                            2
              Case: 15-13923     Date Filed: 08/30/2017    Page: 3 of 3


cause and prejudice to excuse the default. See Coleman v. Thompson, 501 U.S.

722, 750 (1991). Because Abramowski does not contest those rulings, “it follows

that the [denial of his claim as procedurally defaulted] is due to be affirmed,”

Sapuppo, 739 F.3d at 680.

      We AFFIRM the denial of Abramowski’s petition for a writ of habeas

corpus.




                                          3